Citation Nr: 0403320	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
March 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO rating decision, which denied 
a rating in excess of 20 percent for a low back disability.  
The Board issued a decision in July 2001, granting a rating 
of 40 percent - and no greater - for the low back disability.  
The veteran appealed the denial of a rating in excess of 40 
percent to the United States Court of Appeals for Veterans 
Claims (CAVC).  In February 2003, the CAVC vacated the 
Board's decision to the extent it did not award an evaluation 
in excess of 40 percent and remanded for application of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2003, the Board sent a letter notifying the veteran 
that the attorney he had appointed to represent him before VA 
had had his authority to represent VA claimants revoked, 
effective October 10, 2001.  The veteran was notified that 
the Board could no longer recognize this attorney as his 
representative and advised the veteran as to his choices as 
far as representation.  To date, the veteran has not 
appointed a new representative.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

Since the enactment of the VCAA in November 2000, the RO has 
not sent the veteran a letter explaining what information and 
medical or lay evidence is necessary to substantiate his 
claim for increased rating, nor has the RO discussed the VCAA 
in a statement of the case or supplemental statement of the 
case.  These should be done.  

In May 2001 and December 2003, the veteran submitted letters 
from a private physician who referenced, in part, treatment 
of the veteran's low back symptomatology.  The veteran has 
not waived RO review of these letters, and therefore they 
must be returned to the RO for initial consideration.

The veteran most recently underwent a VA examination of his 
back in May 1998.    By the time this case is returned to the 
Board following remand, the report of that examination will 
be, in the Board's judgment, too dated to be properly 
considered contemporaneous.  A new examination is therefore 
necessary.  Before the examination is scheduled, updated 
private and VA treatment records should be obtained.  Since 
documentation from the Social Security Administration was 
last associated with the claims file in April 1999, any 
updated medical records from that agency should be obtained 
as well.  

Finally, the rating codes governing the evaluation of back 
disabilities have been changed, effective from September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V).  The RO must consider these new rating codes in 
the evaluation of the veteran's low back disability.

Accordingly, the Board remands this case for the following 
actions: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
low back symptoms since May 1998 (the 
last time VA records were formally 
obtained by the RO).  Provide him with 
release forms and ask him to sign and 
return a copy for each health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  

3.  Request from the Social Security 
Administration any medical records 
reflecting reassessment of the veteran 
since April 1999.  Once obtained, 
permanently associate all non-duplicative 
documents with the claims folder.

4.  Schedule a medical examination to 
assess the current severity of the 
veteran's low back disability.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  

6.  Thereafter, re-adjudicate the claim 
and if the decision remains adverse to 
the veteran, provide him and any 
representative with a supplemental 
statement of the case concerning the 
issue of entitlement to a rating in 
excess of 40 percent for a low back 
disability.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in October 2000), and discussion of 
all pertinent regulations (including the 
revised criteria governing the evaluation 
of back disabilities).  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  


